Citation Nr: 0721388	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service-connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970, with service in the Republic of Vietnam from March 1969 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision that denied 
the benefits sought on appeal.

The veteran participated in a Travel Board hearing with the 
undersigned.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2006).


This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and 
development of multiple sclerosis to a degree of 10 percent 
within seven years from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006). 

During his May 2006 Travel Board hearing, the veteran 
testified that he had received all of his medical care at the 
Fort Harrison VA Medical Center (VAMC), since his discharge 
from active duty in 1970.  The evidence of record contains a 
VA examination report dated in August 1970, which was 
performed in conjunction with the veteran's claim of 
entitlement to service connection for fungus of the feet.  On 
that examination report, the veteran indicated that he 
suffered from back pain.  The record is completely devoid of 
any additional medical records from the VAMC that could 
relate to back pain or multiple sclerosis from 1970 until 
1999.  It does not appear that the RO attempted to obtain any 
additional medical records for this time period.  The RO/AMC 
must attempt to obtain any additional VA medical records from 
this time period.

After making any necessary attempts to obtain these missing 
records, the veteran must then be scheduled for VA 
examinations to determine that nature and etiology of his 
claimed disabilities.  The pre-and post-service medical 
records are not dispositive, but they are enough to raise the 
possibility that the claimed conditions could be related to 
his service, especially in light of the 1970 VA examination 
report.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Therefore, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any 
outstanding VA medical records from the 
Fort Harrison, Montana VAMC between 
1970 and 1999.  If any records are 
unavailable, a statement to that affect 
must be associated with the claims 
folder.

2.  Regardless of whether any additional 
VA medical records are associated with 
the claims folder, the veteran must be 
scheduled for appropriate VA 
examinations (i.e., orthopedic and 
neurological) to determine the nature 
and etiology of the veteran's spine 
disabilities and multiple sclerosis.  
After reviewing the file, the 
examiner(s) should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's current 
spine disabilities and multiple 
sclerosis are related to disease or 
injury incurred during his service.  
With regard to MS, the examiner is 
requested to provide the date of onset, 
if possible, to include whether it is at 
least as likely as not that MS 
manifested within seven years of the 
veteran's service discharge in March 
1970.

The claims folder must be reviewed by 
the examiner(s) and the examiner(s) 
should provide a complete rationale for 
any opinion given without resorting to 
speculation reconciling any conflicting 
medical evidence, specifically the 
August 1970 VA examination report and 
the veteran's reports of intercurrent 
motor vehicle accidents.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

3.  The RO/AMC should then readjudicate 
the veteran's claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



